ORDER
The Appellee Cosby Corporation d/b/a Art Theater, having filed its Motion to Dismiss, alleging therein that neither of the Appellants’ briefs herein contains a verbatim statement of the trial court’s judgment, which said Motion is in the following words and figures, to-wit:
(H.I.)
And the Court, having examined Appellee’s Motion, having examined the briefs of the appellants, and being duly advised, now finds that the allegation of Appellee’s Motion is true, in that neither of the briefs filed by the appellants contains the judgment of the trial court; that such defect is not cause
*497for dismissal but is cause for affirmance; that appellants should be given 10 days from the date of this Order within which to amend their briefs to include a verbatim statement of the judgment; that if the briefs are not amended within the time allowed herein, the judgment of the trial court should be affirmed.
IT IS THEREFORE ORDERED AS FOLLOWS:
1. Appellants are granted 10 days from the date of this Order within which to amend their briefs to include a verbatim statement of the j udgment;
2. This cause will be affirmed if the briefs are not so amended within the time herein allowed;
3. The Clerk of this Court is ordered to send copies of this Order to West Publishing Company, Bobbs-Merrill Publishing Company and the Reporter of the Supreme Court and Court of Appeals for publication, in addition to sending copies to all counsel of record.
All of which is ORDERED this 18th day of September, 1974.
George B. Hoffman, Jr., Chief Judge.
Note. — Reported at 317 N.E.2d 463.